Citation Nr: 0805269	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-04 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an earlier effective date prior to 
December 13, 2004, for the grant of service connection for 
recurrent dislocation, residuals of a left shoulder injury.  

2.  Entitlement to an increased rating in excess of 30 
percent for residuals of a right eye injury with visual 
impairment and aphakia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision and a January 2006 
Decision Review Officer (DRO) decision of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In the May 2005 rating decision, the RO, in 
pertinent part, continued the 30 percent evaluation for the 
veteran's service-connected residuals of a right eye injury 
with visual impairment and aphakia.  In the January 2006 DRO 
decision, the RO granted service connection for recurrent 
dislocation, residuals of a left shoulder injury and assigned 
a 20 percent evaluation, effective December 2004.  The 
veteran contends that his service-connected eye injury 
warrants a higher evaluation and his 20 percent evaluation 
for his service-connected left shoulder injury should date 
back to the first original denial.  

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

During the August 2007 hearing, the veteran asserted that his 
service-connected left shoulder injury was worse than the 
current evaluation contemplates.  This issue is referred to 
the RO for appropriate action.  

The issue of entitlement to an increased rating in excess of 
30 percent for residuals of a right eye injury with visual 
impairment and aphakia is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2006 Decision Review Officer (DRO) decision 
granted service connection for recurrent dislocation, 
residuals of a left shoulder injury and assigned a 20 percent 
evaluation, effective December 2004.  Notice of this decision 
was issued on February 2, 2006.  

2.  A Notice of Disagreement (NOD) as to the effective date 
of the 20 percent evaluation was received on February 16, 
2006, and a Statement of the Case (SOC) was issued on May 24, 
2006.  

3.  The cover letter that was mailed with the SOC advised the 
veteran that to perfect his appeal in the above matter he had 
to submit a Substantive Appeal within 60 days or within the 
remainder, if any, of the one year period following date of 
notification of the DRO decision appealed.  

4.  The veteran did not submit a Substantive Appeal or 
request an extension in a timely manner.  


CONCLUSION OF LAW

The veteran did not perfect an appeal as to the issue of 
entitlement to an earlier effective date prior to December 
13, 2004, for the grant of service connection for a recurrent 
dislocation, residuals of a left shoulder injury, and the 
claim must be dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 3.109, 20.200, 20.202, 20.302, 20.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision   

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  38 
C.F.R. § 20.200 (emphasis added).  The Substantive Appeal can 
be set forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or on correspondence specifically identifying the 
issues appealed and setting out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.  To be considered 
timely, the Substantive Appeal must be filed within 60 days 
from the date that the AOJ mails the Statement of the Case to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, an extension for filing a Substantive Appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993). Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).  

In the present case, the Board finds that the veteran did not 
timely file either a Substantive Appeal or a request for an 
extension of time to do so.  In a January 2006 DRO decision, 
the RO granted service connection for recurrent dislocation, 
residuals of a left shoulder injury and assigned a 20 percent 
evaluation, effective December 2004.  The veteran received 
notification of his award, and expressed disagreement with 
the effective date by way of a February 2006 personal 
statement.  The RO issued a Statement of the Case (SOC) on 
May 24, 2006; however, no substantive appeal was received 
from the veteran or his representative within the next sixty 
(60) days.  The next communication pertaining to the issue of 
an earlier effective was testimony elicited during the August 
2007 hearing.  

The Board notes that the record does not show that VA ever 
received a request for more time to file a Substantive Appeal 
as to the earlier effective date claim from either the 
veteran or his representative.  More importantly, the record 
does not show that VA ever received a VA Form 9 or an 
equivalent letter, from either the veteran or his 
representative within 60 days after the May 2006 SOC was 
mailed to the veteran.  In this case, the veteran must have 
perfected his appeal to the Board either within the 60 days 
following the May 24, 2006 notice of the SOC, or in the 
alternative, within one year following notice of the RO's 
January 2006 DRO decision.  There is no communication of 
record from the veteran or his representative during those 
dates that would constitute a Substantive Appeal.  

Regardless of the testimony received in August 2007, the 
record, unquestionably, shows that the veteran did not file a 
timely substantive appeal as to his earlier effective date 
claim.  Moreover, the veteran did not request an extension of 
time for filing within the applicable time period required by 
38 C.F.R. § 20.0303, that is, prior to the expiration of the 
time limit for filing a substantive appeal, which in this 
case was February 16, 2007.  Additionally, the veteran 
received a November 2007 letter from the Board outlining the 
law for filing appeals to the Board which also included a 
"Substantive Appeal Response Form."  The letter stated that 
within 60 days of receiving this letter, the veteran must 
either submit written argument and additional evidence 
relevant to jurisdiction or request a hearing before the 
Board to present oral argument on the jurisdictional 
question.  As of this date, no response has been received 
from the veteran.  The Board will therefore dismiss the claim 
on the basis that a timely substantive appeal was not 
received regarding the issue of entitlement to an earlier 
effective date prior to December 13, 2004, for the grant of 
service connection for a recurrent dislocation, residuals of 
a left shoulder injury.  

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to this appeal.  The VCAA imposes obligations on 
VA in terms of its duty to notify and assist claimants.  When 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and the 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must (1) inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in their possession that 
pertains to the claim.  It does not apply to matters on 
appeal, however, when the issue is limited to statutory 
interpretation, as in the instant case.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 
5-2004 (June 23, 2004) (VA not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.  As the law is dispositive in this case, the 
VCAA is not applicable.  


ORDER

The appeal as to the claim of entitlement to an earlier 
effective date prior to December 13, 2004, for the grant of 
service connection for a recurrent dislocation, residuals of 
a left shoulder injury is dismissed.  


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to an increased rating for the veteran's 
service-connected residuals of a right eye injury with visual 
impairment and aphakia.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand is 
required in order to fulfill VA's statutory duty to assist 
the veteran to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran contends that his service-connected right eye 
disability is worse than the current evaluation contemplates.  
During the August 2007 hearing, the veteran testified that 
his visual acuity has decreased, and his field of vision and 
impairment were more severe since the last VA examination.  A 
review of the record indicates that the veteran's last VA 
examination for his service-connected right eye injury was in 
March 2005.  The record reflects that the veteran has not 
been afforded a more recent VA examination to assess the 
current severity of his right eye injury.  The Board finds 
that further examination is required so that the decision is 
based on a record that contains a current examination.  An 
examination too remote for rating purposes cannot be 
considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 
127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 
121, 124 (1991) (where the record does not adequately reveal 
the current state of that disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination).  

It is also noted that the veteran recently sought treatment 
for his right eye disability at the VA Medical Center (VAMC) 
in Fayetteville, Arkansas.  The RO should ensure that the 
claims folder contains updated VA treatment records.

Regarding VCAA notice, during the pendency of this appeal, 
the Court held that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  Additional 
action in this regard may be warranted.

In short, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that provides notification 
regarding the evidence needed to 
substantiate the claim for entitlement to 
an increased rating for the pending 
claim.  The notice should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  See also Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

2.  Obtain updated treatment records from 
the Fayetteville, Arkansas, VAMC and 
incorporate them into the claims file.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
noted in the claims file.  

3.  Schedule the veteran for a VA 
ophthalmology examination to ascertain 
the extent and severity of his service-
connected right eye disability.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All appropriate 
diagnostic testing should be performed to 
determine the impairment of visual acuity 
of both eyes.  The examination findings, 
along with the complete rationale for all 
opinions expressed should be clearly set 
forth in the examination report.  

4.  Thereafter, the issue should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


